DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment and response filed on 1/19/2022 have been received and entered into the case. Claims 33-67 have been canceled, Claim 68 has been added. Claims 1-32 and 68 are pending, Claims 2, 4-5, 7-14, 16-17, 20-21, 26, and 28 have been withdrawn, and Claims 1, 3, 6, 15, 18-19, 22-25, 27, 29-32, and 68 have been considered on the merits, insofar as they read on the elected species of Parabacteroides goldsteinii (Species 1), a composition comprising heat-inactivated Parabacteroides goldsteinii (Species 2), a pharmaceutical or probiotic composition that does not comprise an enteric coating (Species 3), and osteoporosis (Species 4). All arguments have been fully considered.

Withdrawn Rejections
Rejections of Claim 2 under 35 U.S.C. 103 are withdrawn in view of applicant’s amendments – Elected species Parabacteroides goldsteinii (Species 1) has been deleted from Claim 2 and incorporated into Claim 1.
Rejections of Claim 2 under nonstatutory double patenting are withdrawn in view of applicant’s amendments – Elected species Parabacteroides goldsteinii (Species 1) has been deleted from Claim 2 and incorporated into Claim 1.

Claim Objections
Claim 25 is objected to because of the following informalities: the extra space before the period should be deleted. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112:
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention. 


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification as originally filed, in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation of “administering a pharmaceutical or probiotic composition to the gastrointestinal system of the subject … wherein the bone disease is not rheumatoid arthritis” is not described in the specification as originally filed. The instant specification discloses that the subject has a bone disease, e.g., rheumatoid arthritis (para 0006), that the composition may be used in treating a bone disorder in a mammalian subject, e.g., rheumatoid arthritis (para 0008), and that the bone 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 19 and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 19, line 1, recites the limitation “the warm microbiota”. Claim 19 is dependent from Claim 1, which does not recite “warm microbiota”. There is insufficient antecedent basis for this limitation in the claim. Applicant is required to amend the claim so as to provide proper antecedent basis for this language in the claim.
Claim 32, line 1, recites the limitation “the microbiota”. Claim 32 is dependent from Claim 1, which does not recite “microbiota”. There is insufficient antecedent basis for this 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 6, 15, 18-19, 22-25, 27, 29-32, and 68 are rejected under 35 U.S.C. 103 as being unpatentable over Grant et al (WO 2016/203220 A1; 12/22/2016) in view of Sanz Herranz et al (US 8,501,169 B2; 8/6/2013), Osteoporosis (National Osteoporosis Foundation. 2016;1-3.) and Ji et al (Chronic Diseases and Translational medicine. 2015;9-13.).
The instant claims recite a method for treating a bone disease or increasing bone strength in a mammalian subject, comprising administering a pharmaceutical or probiotic composition to the gastrointestinal system of the subject; wherein the composition comprises an inactivated Parabacteroides goldsteinii, and wherein the bone disease is not rheumatoid arthritis.
In view of applicant’s species election, claims recite a method for treating osteoporosis or increasing bone strength in a mammalian subject, comprising administering a pharmaceutical or Parabacteroides goldsteinii, wherein the composition does not comprise an enteric coating.
Grant teaches compositions comprise a bacterial strain of the genus Parabacteroides useful for treating or preventing diseases and conditions (p.8 line 26-27), wherein said Parabacteroides strain includes Parabacteroides goldsteinii (p.8 line 30-31), and treatment with the compositions results in a reduction in bone damage (p.15 line 34-35). The Parabacteroides strain may be inactivated (p.28 line 12). The compositions are for the treatment of humans (p.23 line 29), for an adult human, a suitable daily dose of the bacteria may be from about 1x107 to about 1x1010 colony forming units (CFU) (an amount which overlaps with the claimed amount, thus, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to optimize the amount of the bacteria in treatments that result in a reduction in bone damage.) (p.24 line 29-30), and the compositions contain the bacterial strain in an amount of from about 1x108 to about 1x1010 CFU/g (p.24 line 32-34). The compositions do not comprise an enteric coating (Claims 1-2, for example). The compositions may be formulated as a probiotic (p.24 line 24) or as a pharmaceutical product (p.24 line 23), and may be administered orally and may be in the form of a tablet or capsule (p.24 line 18). The compositions are to be administered to the gastrointestinal tract (p.22 line 30). The compositions are encapsulated to enable delivery of the bacterial strain to the intestine, and encapsulation protects the compositions from degradation until delivery at the target location (p.24 line 9-11). The bacterial strain can be cultured (p.27 line 32).

Grant does not teach the Parabacteroides goldsteinii is heat-inactivated (claims 3 and 15).
Parabacteroides strains may be useful for modulating a patient’s immune system (p.16 line 18), and said Parabacteroides strains include Parabacteroides goldsteinii may be inactivated (p.28 line 12). Sanz Herranz teaches non-viable microorganisms inactivated by heat continue to be useful for therapeutic or preventive purposes such as immunomodulatory purposes (col.11 line 22-29), wherein microorganisms include Parabacteroides spp. (col.7 line 50).
Thus, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to incorporate heat-inactivated Parabacteroides goldsteinii, since Grant discloses that compositions comprise inactivated Parabacteroides strains such as Parabacteroides goldsteinii may be useful for modulating a patient’s immune system, and Sanz Herranz discloses that heat-inactivated microorganisms include Parabacteroides spp. continue to be useful for therapeutic or preventive purposes such as immunomodulatory purposes. Moreover, before the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated by the cited reference to incorporate heat-inactivated Parabacteroides goldsteinii with a reasonable expectation of success.

The references cited above do not teach obtaining the bacterial strain from a super donor or a separate healthy subject (claim 25). However, Grant does teach obtaining the bacterial strain to treat a bone disease as claimed. It has been well settled that the source of a product does not limit the product, unless the applicant provides evidence establishing an unobvious difference between the claimed product and the prior art product. (MPEP 2113)

The references cited above do not teach obtaining the bacterial strain during spring or summer and administering the bacterial strain during winter (claim 27).

Thus, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to obtain Parabacteroides goldsteinii and to administer Parabacteroides goldsteinii to a subject at a desired month of the year to treat a bone disease, since Grant discloses that compositions comprise Parabacteroides strains such as Parabacteroides goldsteinii are for use in reducing bone damage as well as in treating or preventing theumatoid arthritis. Moreover, before the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated by the cited reference to obtain Parabacteroides goldsteinii and to administer Parabacteroides goldsteinii to a subject at a desired month of the year to treat a bone disease with a reasonable expectation of success.

The references cited above do not teach the disease is osteoporosis (claim 31), wherein the osteoporosis results from post-menopausal estrogen deficiency (claim 68).
However, Grant does teach treatment with the compositions comprises Parabacteroides strain includes Parabacteroides goldsteinii results in a reduction in bone damage (p.15 line 34-35). Osteoporosis teaches osteoporosis is a bone disease (p.1 para 1) having a damaged bone (p.1 para 2). Ji teaches postmenopausal women are susceptible to primary osteoporosis since osteoporosis is closely related to estrogen deficiency. During the menopausal transition period, the drop of estrogen leads to more bone resorption than formation, resulting in osteoporosis (p.13 col left – para 2).
Thus, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use Parabacteroides goldsteinii to treat osteoporosis, since Osteoporosis discloses that osteoporosis is a bone disease having a damaged bone, and Parabacteroides strains such as Parabacteroides goldsteinii are for use in reducing bone damage. Moreover, before the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated by the cited reference to use Parabacteroides goldsteinii to treat osteoporosis with a reasonable expectation of success.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3, 6, 15, 18-19, 22-25, 27, 29-32, and 68 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-2, 10-11, 13-14, 17-18, 21-24, and 30-32 of co-pending Application No. 17/025,811 (referred to as the ‘811 application) in view of Grant et al (WO 2016/203220 A1; 12/22/2016), Osteoporosis 
Claims 1-2, 10-11, 13-14, 17-18, 21-24, and 30-32 of the ‘811 application recite a method for treating a metabolic disease or disorder in a mammalian subject, comprising administering a composition to the gastrointestinal system of the subject, wherein the composition comprises inactivated Parabacteroides goldsteinii.

The ‘811 application does not teach obtaining the bacterial strain from a super donor or a separate healthy subject (claim 25). However, the ‘811 application does teach obtaining the bacterial strain. It has been well settled that the source of a product does not limit the product, unless the applicant provides evidence establishing an unobvious difference between the claimed product and the prior art product. (MPEP 2113)

The ‘811 application does not teach obtaining the bacterial strain during spring or summer and administering the bacterial strain during winter (claim 27).
However, the ‘811 application does teach obtaining the bacterial strain and administering the bacterial strain.
Thus, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to obtain Parabacteroides goldsteinii and to administer Parabacteroides goldsteinii to a subject at a desired month of the year to treat a disease, since the ‘811 application discloses that compositions comprise Parabacteroides goldsteinii are for use in treating a disease. Moreover, before the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated by the cited reference to obtain Parabacteroides goldsteinii and to administer Parabacteroides goldsteinii to a subject at a desired month of the year to treat a disease with a reasonable expectation of success.

The ‘811 application does not teach the disease is osteoporosis (claims 29-31), wherein the osteoporosis results from post-menopausal estrogen deficiency (claim 68).
Grant teaches treatment with the compositions comprises Parabacteroides strain includes Parabacteroides goldsteinii results in a reduction in bone damage (p.15 line 34-35). Osteoporosis teaches osteoporosis is a bone disease (p.1 para 1) having a damaged bone (p.1 para 2). Ji teaches postmenopausal women are susceptible to primary osteoporosis since osteoporosis is closely related to estrogen deficiency. During the menopausal transition period, the drop of estrogen leads to more bone resorption than formation, resulting in osteoporosis (p.13 col left – para 2).
Thus, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use Parabacteroides goldsteinii to treat osteoporosis, since Osteoporosis discloses that osteoporosis is a bone disease having a damaged bone, the ‘811 application and Grant both disclose Parabacteroides goldsteinii is useful for treating a disease, and Grant discloses that compositions comprise Parabacteroides strains such as Parabacteroides goldsteinii are for use in reducing bone damage. Moreover, before the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated by the cited references to use Parabacteroides goldsteinii to treat osteoporosis with a reasonable expectation of success.
This is a provisional obviousness-type double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant argues that Grant relates to treatment of autoimmune diseases such as rheumatoid arthritis, not osteoporosis, that Grant does not provide one of skill with any teaching or suggestion of increasing bone strength or treating a bone disease such as osteoarthritis, that inactivated bacteria in a vaccine composition would not be expected to exert any beneficial effect if delivered to the gastrointestinal system, and that Grant does not provide any teaching or suggestion for administering inactivated Parabacteroides to the gastrointestinal tract of a mammalian subject to either promote bone strengthening or treat a bone disease such as osteoporosis.
These arguments are not found persuasive because Osteoporosis is relied upon to demonstrate osteoporosis is a bone disease having a damaged bone. Grant does teach treatment with compositions comprise Parabacteroides strain such as Parabacteroides goldsteinii results in a reduction in bone damage (p.8 line 30-31, p.15 line 34-35). Therefore, a skill in the art would have been motivated to treat osteoporosis, a bone disease having a damaged bone, with compositions comprise Parabacteroides goldsteinii, since Grant discloses that treatment with compositions comprise Parabacteroides goldsteinii results in a reduction in bone damage. In addition, Grant does teach compositions comprise Parabacteroides goldsteinii are administered to the gastrointestinal tract (p.22 line 30), and Herranz does teach non-viable microorganisms inactivated by heat continue to be useful for therapeutic or preventive purposes (col.11 line 22-29). Therefore, a skill in the art would have been motivated to administer inactivated Parabacteroides goldsteinii to the gastrointestinal tract for therapeutic purpose, since Grant discloses administer Parabacteroides goldsteinii to the gastrointestinal tract for therapeutic 

Applicant argues surprising and unexpected results.
These arguments are not found persuasive because evidence relied upon should establish that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance. Evidence of unexpected properties may be in the form of a direct or indirect comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims. In the instant case, there was no comparison of the claimed invention (administering a pharmaceutical or probiotic composition to the gastrointestinal system of a subject, wherein the composition comprises an inactivated Parabacteroides goldsteinii) with the closest prior art (administering a pharmaceutical or probiotic composition to the gastrointestinal system of a subject, wherein the composition comprises Parabacteroides goldsteinii), and thereby lack of basis for judging the practical significance of data with regard to the disclosed unexpected results. Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” In the instant case, the rejected claim 1 does not recite the bone disease is osteoporosis. (MPEP 716.02)

Applicant argues that as described in Aguilar-Toala et al. (2018) and Terpou et al. (2019), which are submitted herewith in a Supplemental Information Disclosure Statement, bacterial viability is generally considered as a prerequisite for the functionality of probiotics.
These arguments are not found persuasive because Aguilar-Toala et al. (2018) and Terpou et al. (2019) are post patent application publication date.

Applicant argues that Herranz does not provide any data or indication that heat inactivation of bacteria necessarily results in bacteria that retain beneficial microbiota properties, and that Harranz does not provide any data indicating that Parabacteroides would retain biological activity after heat-inactivation.
These arguments are not found persuasive because applicant’s arguments regarding “heat inactivation of bacteria necessarily results in bacteria that retain beneficial microbiota properties” and “data indicating that Parabacteroides would retain biological activity after heat-inactivation” appear to have no connection to the subject at issue, since such limitations are not recited in the rejected claims.

Applicant argues that Osteoporosis does not cure the deficiencies of Grant and Herranz.
These arguments are not found persuasive because Osteoporosis is relied upon to demonstrate osteoporosis is a bone disease having a damaged bone. Grant does teach treatment with compositions comprise Parabacteroides strain such as Parabacteroides goldsteinii results in a reduction in bone damage (p.8 line 30-31, p.15 line 34-35). Therefore, a skill in the art would have been motivated to treat osteoporosis, a bone disease having a damaged bone, with compositions comprise Parabacteroides goldsteinii, since Grant discloses that treatment with compositions comprise Parabacteroides goldsteinii results in a reduction in bone damage.

Applicant argues that US’811 is patentably distinct from the instant claims. Applicants note that the pending claims in the instant application relate to methods for strengthening bones and treating bone diseases. In contrast, claims of US’811 are related to treating a metabolic disease or disorder, such as for example obesity or diabetes.
Parabacteroides goldsteinii, and US’811 recites administering a pharmaceutical or probiotic composition to the gastrointestinal system of a subject, wherein the composition comprises an inactivated Parabacteroides goldsteinii. A metabolic bone disorder such as osteoporosis is a metabolic disorder.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN Y FAN whose telephone number is (571)270-3541.  The examiner can normally be reached on M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Lynn Y Fan/
Primary Examiner, Art Unit 1651